Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on February 5, 2020 with the US applications was not considered because 1) the name of patentee or the inventors should be cited; 2) the US patent or publication was considered and cited on the other IDS submitted for the 1st, 2nd, 4th, 5th, and 7th citation; and 3) the 3rd and 6th citation were abandoned during pre-exam.   
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael DeGrazia on February 18, 2021.
The application has been amended as follows: 
In claim 1, the phrase “group for” has been replaced with “group substituted on the” on page 4, line 13.
	In claim 11, the phrase “(C1-C6)alkyl, or (C1-C6)alkyl” has been replaced with “(C1-C6)alkyl; or R6 is (C1-C6)alkyl” 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-5, 7, 9-11, 13-15, 17, 21-26, 29 and 31-36 are allowed. The compounds of claim 1 are novel 
The closest prior art is found in the reference WO 2014141132 but the compounds in said reference do not have the group X-C=NOR3 as presently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSANNA MOORE/Primary Examiner, Art Unit 1624